Citation Nr: 1632801	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to March 1979 and a period of active duty for training (ACDUTRA) from July 1985 to November 1985.  She had additional military reserve service, including ACDUTRA and inactive duty for training (INACDUTRA), from July 1979 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal is now with the RO in Montgomery.  In October 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, PTSD, is shown to have developed as a result of military sexual trauma during a period of ACDUTRA service.

2.  A bilateral eye disability was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability developed as a result of service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, PTSD, was incurred as a result of active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  A bilateral eye disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See March 2010, August 2010, and February 2012 VA correspondence and October 2015 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

With respect to the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records as to these matters.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2015).  ACDUTRA includes duty performed by a member of a Senior ROTC program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 for a period of not less than four weeks and which must be completed by the member before the member is commissioned.  38 U.S.C.A. § 101(22)(D).  Other ROTC training can also be considered as IDT, if verified by IDT pay records.  Training other than ACDUTRA performed by a member, or an applicant for membership in the Senior ROTC, when ordered to such duty under 10 U.S.C.A. Chapter 103, shall be considered IDT.  See 38 C.F.R. § 3.6 (d)(3).  However, according to 38 C.F.R. § 3.6 (d)(4)(ii),  IDT does not include attendance at an educational institution in an inactive status.  

In addition to the foregoing, VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Diagnoses of mental disorders must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2015).  

Inactive duty training may provide a basis for veteran status for purposes of VA compensation benefits only if the individual incurred disability or death from an injury incurred or aggravated in line of duty.  An individual who suffers from post-traumatic stress disorder as a result of a sexual assault that occurred during inactive duty training may be considered disabled by an "injury" for VA compensation purposes.  VAOPGCPREC 08-2001 (Feb. 26, 2001).  

PTSD

As to the acquired psychiatric disorder, including PTSD, issue in this case, the Board finds that credible and persuasive evidence demonstrates that the Veteran has PTSD as a result of a sexual assault incurred during a period of ACDUTRA service in 1981.  In statements and personal hearing testimony the Veteran described an event involving sexual assault during reserve officer training corps (ROTC) summer training.  Her statements are found to be credible and to be corroborated by the recollections in November 2011 from a fellow service member, A.L.H., that the Veteran had described having been sexually assaulted during an Equal Opportunity training session and by an October 2011 statement from Major General W.N.C. (Retired) attesting to the Veteran's character and describing a conversation they had ten years earlier concerning sexual harassment she had experienced during her training.

The medical evidence of record shows the Veteran has received VA treatment for PTSD.  In an October 2011 statement K.J.S., M.D., a VA staff psychiatrist, reported that the Veteran began receiving treatment for depression and anxiety at his medical facility in November 2009 and that she was currently receiving treatment for major depressive disorder and PTSD.  It was his opinion that her presenting symptoms were consistent with the history of military sexual trauma she reported and that it was more likely than not that her PTSD was a result of traumatic events that occurred while she was in the military.  A March 2012 VA examination provided diagnoses of PTSD, recurrent major depressive disorder, and panic disorder with agoraphobia.  The examiner found the criteria for a diagnosis of PTSD were met, including as a result of the stressor involving a sexual assault during ROTC summer camp.  Therefore, entitlement to service connection for PTSD is granted,

Eye Disability

As to the issue of entitlement to service connection for a bilateral eye disability, the Board finds that a chronic eye disability was not manifest during active service and that the preponderance of the evidence fails to establish that a present disability developed as a result of service.  The pertinent evidence of record includes an August 1999 line of duty determination noting that the Veteran sustained an injury described as a lightning strike near the eye resulting in flash burn during a period of ACDUTRA service.  It was the opinion of the medical officer that the injury may result in a temporary disability.  Treatment records dated in August 1999, seven days after the injury, noted complaint of a possible right eye problem with no evidence of blurriness, discharge, or redness.  On funduscopic examination the right eye was clear.  The examiner noted positive minimal keratotic findings, but that otherwise no abrasions were noted.  

The Veteran contends that she developed cataracts, bilaterally, that required treatment as a result of eye injuries during her ACDUTRA service.  On VA ophthalmology examination February 2011 the Veteran reported having sustained burns around her eyes as a result of a lightning strike during service and having developed cataracts with extraction of a left eye cataract extraction and lens implantation two month earlier.  The examiner summarized the evidence of record and found that, while there were subjective reports of lightning strike "around the eyes" in the records, there was no definitive diagnosis given at that time and no objective evidence of lightning strike residuals for a causal relationship to cataracts.  It was noted that cataracts commonly occurred as a result of trauma, but that based upon the available record there was no evidence of ocular trauma.  The examiner further found that the current cataract diagnoses were at least as likely as not due to aging.  

The opinions of the February 2011examiner are found to be persuasive.  The examiner is shown to have reviewed of the evidence of record and to have thoroughly considered the Veteran's lay statements and medical history.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Consideration has also been given to the Veteran's personal assertion that she developed cataracts as a result of an injury during service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board acknowledges that the Veteran is competent to report observable symptoms, but finds there is no indication that she is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she received any special training or has acquired any medical expertise pertinent to eye disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the persuasive medical evidence of record.  

In conclusion, the Board finds that service connection for a bilateral eye disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against this claim.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a bilateral eye disability is denied.


REMAND

As to the issue remaining on appeal, the Board finds that further development is required prior to appellate review.  The Veteran's claim that she has a left knee disorder as a result of an injury during training has not been addressed by VA examination.  Military reserve service treatment records include a September 1998 report of medical history noting arthritis to the knee.  Private treatment records dated in May 2002 noted she had recently twisted her left knee and ankle.  A July 2002 X-ray study noted features suggestive of bilateral osteoarthritis, more prominent on the left, without opinion as to etiology.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded a VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has a present left knee disability as a result of active service or an injury sustained during a period of ACDUTRA or INACDUTRA service.  The file must be reviewed by the examiner in conjunction with the examination.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


